Citation Nr: 1510548	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for ligamentous injury of the left knee with residual arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was schedule to appear at a Travel Board hearing in December 2013.  However, the Veteran withdrew his request for a hearing in November 2013.

This matter was before the Board in June 2014, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the ligamentous injury of the left knee with residual arthritis includes a meniscal condition with frequent episodes of "locking," pain, and effusion into the joint; there is no evidence of subluxation, instability, or ankylosis of the left knee.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, for ligamentous injury of the left knee with residual arthritis are t met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his left knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The November 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the November 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination in August 2014 to assess the severity of his service-connected disability on appeal.  The findings from that examination are sufficient to apply the relevant rating criteria.

Finally, substantial compliance with respect to the Board's June 2014 remand instructions has been achieved.  See Stegall, supra.  The Veteran was afforded a comprehensive VA examination in August 2014, which detailed the severity of the Veteran's left knee disability.  Likewise, the examiner explained that the Veteran stated that he does not experience impaired function during flare-ups and to speculate as to any actual loss of function during flare-ups would be speculative.  See August 2014 VA Examination Report; September 2014 VA Addendum Opinion.  Updated VA treatment records were obtained and associated with the Veteran's claims file.  Substantial compliance with respect to the Board's June 2014 remand instructions has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).   After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for disabilities of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees. When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula. With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Finally, under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Turning to the evidence of record, a December 2008 VA treatment record (Virtual VA) noted degenerative joint disease of the left knee.

The Veteran was afforded a VA examination in June 2009.  Daily knee pain was noted.  The Veteran reported no left knee surgery.  There was stiffness, but no instability, locking, weakness, effusion dislocation or subluxation.  The examiner noted flare-ups with strenuous activity.  The examiner stated that the Veteran has no problems with the activities of daily living due to his left knee disability.

On physical examination there was no limitation of extension and flexion was limited to 110 degrees.  The Veteran displayed pain on motion.  There was no fatigue, weakness, or lack of endurance.  Limitation was secondary to pain and repetitive motion did not increase loss of range of motion.  The examiner stated that that it would be mere speculation to estimate range of motion loss with flare-ups.  There was no ankylosis and there was no prosthesis.  Arthritis was noted.

A December 2009 VA treatment record (Virtual VA) notes worse pain in the right knee as opposed to the left knee.  Chronic knee pain was noted.

A January VA 2011 treatment record (Virtual VA) notes generalized left knee pain.

A September 2011 VA treatment record (Virtual VA) notes that the Veteran was given a left knee shot for pain.

A September 2011 VA treatment record (Virtual VA) notes radiating left knee pain, described as burning, dull and cramping. 
 
A September 2011 VA examination was afforded to the Veteran.  However, as discussed in the Board's June 2014 remand, that examination was inadequate.  As such, it will not be further discussed.

An October 2011 VA treatment record (Virtual VA) notes left knee soreness.  The Veteran complained of swelling and soreness, as well as pain.  The Veteran displayed full range of motion with good stability in the collaterals and cruciates.  There was no significant warmth or swelling.  There was some tenderness over the medial joint line.  X-rays showed minimal chronic changes.

A February 2012 VA treatment record (Virtual VA) noted that the Veteran's left knee was doing well with steroid injections.

A March 2012 VA treatment record (Virtual VA) notes that a new left knee brace was ordered for the Veteran.  Radiating left knee pain was noted.  Pain was rated as 7 out of 10.  

The Veteran was afforded a VA examination in August 2014.  It was noted that the Veteran has worn a left knee brace for the past eight years.  Constant left knee pain was also noted, along with numerous steroid injections.  The Veteran noted that during flare ups pain worsens, but he denied loss of function during flare ups.

The Veteran displayed flexion to 130 degrees with evidence of pain at 110 degrees and extension was normal with pain at 20 degrees.  Repetitive use testing revealed no further limitation of flexion or extension.  Functional loss in the form of lessened movement, pain on movement, disturbance of locomotion and interference with sitting was noted.  Pain on palpation was noted.  Strength and stability were noted to be normal.  There was no evidence of patellar subluxation or dislocation.  It was noted that the Veteran had "meniscal conditions or surgical procedures for a meniscal condition" and frequent episodes of meniscal joint locking, pain and effusion.  

The examiner noted that there was not functional impairment of the left knee such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  X-rays indicated arthritis, but no evidence of patellar subluxation.  The examiner noted that the Veteran's left knee disability impacts walking and standing, but would have less impact on sedentary or limited work.  

The examiner tendered an addendum opinion in August 2014.  She explained that the effect of any flare-ups would vary from incident to incident and would also be unobserved by the examiner, thus it would be totally speculative to comment on any potential limitation caused by flare-ups.

There is no further evidence reflecting the severity of the Veteran's left knee during the appeal period or one year prior to the date his claim for an increased rating was filed.  

Applying the relevant diagnostic codes to the manifestations of the Veteran's left knee disability throughout the appeal period, a disability rating of 20 percent is warranted.  There is no evidence of any ankylosis of the left knee, rendering Diagnostic Code 5256 inapplicable.  Additionally, there is no evidence of any recurrent subluxation or instability, making Diagnostic Code 5257 inapplicable.  There is no tibia or fibula impairment or any genu recurvatum, making Diagnostic Codes 5262 and 5263 inapplicable.  There was simply no evidence of semilunar cartilage removal and this would not warrant a higher rating under Diagnostic Code 5259 anyway.  While there is no specific evidence of dislocation of cartilage, there is mention of a meniscal "condition" with frequent episodes of meniscal joint locking, pain and effusion.  The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5258 are met or nearly approximated, when resolving all doubt in the Veteran's favor.  

While flexion was limited to 110 degrees, that would only warrant a noncompensable rating under Diagnostic Code 5260.  Likewise, there was no limitation of extension, making Diagnostic Code 5261 inapplicable.  The Veteran has arthritis and noncompensable limitation of motion.  He has pain on extension at 20 degrees, but the resulting function loss even after repetitive testing is not significant and would not warrant a higher rating.  The disabling effects of pain have been considered in evaluating the Veteran's service-connected knee disability, as indicated in the above discussion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).  The Veteran's complaints of pain during his VA examinations, and the examiners' observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  Additionally, the Board has considered the relevant provisions concerning additional limitation of motion due to flare-ups.  However, the August 2014 VA examiner explained that the Veteran reported only worsening pain, but no loss of function occurred alongside flare-ups.  Pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37.  Moreover, repetitive use testing did not reveal any compensable loss of range of motion.  Since the locking and pain are similar symptoms to those for limitation of motion, a higher or separate evaluation for limitation of motion is no warranted.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id. 

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The Board finds that the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria. Indeed, his disability is manifested by a meniscal "condition" with frequent episodes of meniscal joint locking, pain and effusion, which are nearly identical to the rating criteria.  Therefore, no extraschedular referral is required.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence, however, does not show that the Veteran is 

unemployable due to his left knee disability.  Rather, the Veteran experiences some difficulty with prolonged standing and walking.  See August 2014 VA Examination Report.  The record does not show, and the Veteran does not assert, that he is unemployable solely due to his left knee disability.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER


A 20 percent for ligamentous injury of the left knee with residual arthritis is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


